DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              D.L., the Mother,
                                 Appellant,

                                     v.

   FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES and the
              GUARDIAN AD LITEM PROGRAM,
                       Appellees.

                               No. 4D19-773

                               [July 18, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gregory M. Keyser, Judge; L.T. Case No. 2013DP300382.

  Thomas J. Butler of Thomas J. Butler, P.A., Miami Beach, for appellant.

   Andrew Feigenbaum of Children’s Legal Services, West Palm Beach, for
appellee Department of Children and Families, and Laura J. Lee and
Thomasina F. Moore of Florida Statewide Guardian ad Litem Program,
Tallahassee, for appellee Guardian ad Litem Program.

PER CURIAM.

   Affirmed.

DAMOORGIAN and FORST, JJ., and CROOM, JANET C., Associate Judge,
concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.